MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be                                Nov 01 2019, 8:52 am
      regarded as precedent or cited before any
                                                                                CLERK
      court except for the purpose of establishing                          Indiana Supreme Court
                                                                               Court of Appeals
      the defense of res judicata, collateral                                    and Tax Court

      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
      Kevin W. Marshall                                       Mark S.N. Chargualaf
      Hobart, Indiana                                         Rodriguez, Chargualaf &
                                                              Associates
                                                              Merrillville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Cheryl A. Pratt, Thomas Nevitt,                         November 1, 2019
      and Kimberly J. Traxler,                                Court of Appeals Case No.
      Appellants-Defendants,                                  19A-CT-1631
                                                              Appeal from the Porter Superior
              v.                                              Court
                                                              The Honorable Jeffrey W. Clymer,
      Cynthia A. Gembala,                                     Judge
      Appellee-Plaintiff.                                     Trial Court Cause No.
                                                              64D02-1710-CT-9685



      Najam, Judge.


                                       Statement of the Case
[1]   Cheryl Pratt appeals the trial court’s denial of her motion for summary

      judgment on her counterclaim to quiet title against Cynthia Gembala. Pratt

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1631 | November 1, 2019              Page 1 of 4
      presents two issues for our review. 1 However, because we lack jurisdiction over

      this discretionary interlocutory appeal, we do not reach the merits of her

      appeal. Accordingly, we dismiss.


                                    Facts and Procedural History
[2]   On October 13, 2017, Gembala filed a complaint alleging fraud and other

      claims and seeking “immediate possession” of real property in Porter County.

      Appellants’ App. Vol. 2 at 19. Pratt filed a counterclaim and sought to quiet

      title on the real property. On April 30, 2019, Pratt moved for summary

      judgment. The trial court denied Pratt’s motion. This appeal ensued.


                                        Discussion and Decision
[3]   “‘It is the duty of this Court to determine whether we have jurisdiction before

      proceeding to determine the rights of the parties on the merits.’” DuSablon v.

      Jackson County Bank, ___ N.E.3d ___, No. 18A-MI-2259, 2019 WL 4582946, at

      *5 (Ind. Ct. App. Sept. 23, 2019) (quoting Allstate Ins. Co. v. Scroghan, 801
N.E.2d 191, 193 (Ind. Ct. App. 2004), trans. denied). Jurisdiction is a question

      of law we review de novo. Id. An appeal from an interlocutory order is not

      allowed unless specific authority is granted by the Indiana Constitution,

      statutes, or the rules of court. Moser v. Moser, 838 N.E.2d 532, 534 (Ind. Ct.

      App. 2005), trans. denied. Moreover, any such express authorization for an




      1
          Thomas Nevitt and Kimberly Traxler, named defendants below, do not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1631 | November 1, 2019                 Page 2 of 4
      interlocutory appeal is “strictly construed.” Id. (quoting Schwedland v. Bachman,

      512 N.E.2d 445, 449 (Ind. Ct. App. 1987)).


[4]   On October 11, 2019, we issued an Order to Show Cause why this appeal

      should not be dismissed for lack of jurisdiction. In his response, Pratt avers that

      he is appealing from an interlocutory appeal as a matter of right under Indiana

      Appellate Rule 14(A)(4), which provides that an appeal from an interlocutory

      order “[f]or the sale or delivery of the possession of real property” may be taken

      as a matter of right. However, the trial court did not order the sale or delivery

      of the possession of real property in the order from which Pratt appeals.

      Rather, the trial court denied Pratt’s summary judgment motion seeking to

      quiet title in real property. Accordingly, “the trial court’s order effectively

      continued the status quo, having found disputed material issues of fact”

      precluding summary judgment on Pratt’s counterclaim. See Moser, 838 N.E.2d

      at 535.


[5]   In sum, Pratt’s interlocutory appeal cannot be taken as a matter of right because

      the trial court’s order did not order the sale or delivery of the possession of real

      property. And Pratt did not seek certification of this discretionary interlocutory

      appeal. This Court is, therefore, without subject matter jurisdiction to consider

      the merits of Pratt’s appeal. See id. (dismissing appeal from denial of summary

      judgment motion seeking immediate possession of real property for lack of

      jurisdiction).


[6]   Dismissed.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1631 | November 1, 2019   Page 3 of 4
Bailey, J., and May, J., concur.




Court of Appeals of Indiana | Memorandum Decision 19A-CT-1631 | November 1, 2019   Page 4 of 4